UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08900 Buffalo Large Cap Fund, Inc. (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS 66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Buffalo Large Cap Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker ABBOTT LABORATORIES 4/27/2007 25,800 2824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.S. AUSTIN Withheld W.M. DALEY For W.J. FARRELL For H.L. FULLER For R.A. GONZALEZ For D.A.L. OWEN For B. POWELL JR. For W.A. REYNOLDS For R.S. ROBERTS For S.C. SCOTT III For W.D. SMITHBURG For G.F. TILTON For M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Issuer Against Against 3. SHAREHOLDER PROPOSAL-ADVISORY NOTE Security Holder For Against 4. SHAREHOLDER PROPOSAL-THE ROLES OF CHAIR AND CEO Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker ALTERA CORPORATION 5/8/2007 60,700 21441100 ALTR Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: JOHN P. DAANE. Issuer For For 1B. ELECTION OF DIRECTOR: ROBERT W. REED Issuer For For 1C. ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Issuer For For 1D. ELECTION OF DIRECTOR: KEVIN MCGARITY Issuer For For 1E. ELECTION OF DIRECTOR: JOHN SHOEMAKER Issuer For For 1F. ELECTION OF DIRECTOR: SUSAN WANG Issuer Against For 2. TO APPROVE AN AMENDMENT TO THE 1 TO INCREASE BY 1,000, FOR ISSUANCE UNDER THE PLAN. Issuer For For 3.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMERICAN EXPRESS COMPANY 4/23/2007 19,500 25816109 AXP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For D.F. AKERSON Withheld C. BARSHEFSKY For U.M. BURNS For K.I. CHENAULT For P. CHERNIN For V.E. JORDAN, JR. For J. LESCHLY For R.C. LEVIN For R.A. MCGINN For E.D. MILLER For F.P. POPOFF For S.S. REINEMUND For R.D. WALTER For R.A. WILLIAMS For For 2. THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Issuer Against For 3. A PROPOSAL TO APPROVE THE AMERICAN EXPRESS COMPANY 2007 INCENTIVE COMPENSATION PLAN. Issuer Against Against 4. A SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker APPLIED MATERIALS, INC. 3/14/2007 65,800 38222105 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL H. ARMACOST For ROBERT H. BRUST For DEBORAH A. COLEMAN For PHILIP V. GERDINE For THOMAS J. IANNOTTI For CHARLES Y.S.LIU For JAMES C. MORGAN For GERHARD H. PARKER For WILLEM P. ROELANDTS For MICHAEL R. SPLINTER Against For 2. TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Issuer Against For 3. TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Issuer For For 4. TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Issuer For For 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AUTOMATIC DATA PROCESSING, INC 11/14/2006 21,000 53015103 ADP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GREGORY D. BRENNEMAN For LESLIE A. BRUN For GARY C. BUTLER For LEON G. COOPERMAN For R. GLENN HUBBARD For JOHN P. JONES For ANN DIBBLE JORDAN For FREDERIC V. MALEK For HENRY TAUB For ARTHUR F. WEINBACH Against For 2. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN. Issuer For For 3. APPOINTMENT OF DELOITTE & TOUCHE LLP. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BAXTER INTERNATIONAL INC 5/1/2007 31,500 71813109 BAX Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: BLAKE E. DEVITT Issuer For For 1B. ELECTION OF DIRECTOR: JOHN D. FORSYTH Issuer For For 1C. ELECTION OF DIRECTOR: GAIL D. FOSLER Issuer For For 1D. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Issuer For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 3. APPROVAL OF 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BAYER AG 4/17/2007 40,100 72730302 BAY Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. SUBMISSION OF THE APPROVED FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS, THE MANAGEMENT REPORTS FOR BAYER AG AND FOR THE BAYER GROUP, AND THE REPORT OF THE SUPERVISORY BOARD FOR FISCAL YEAR 2006; RESOLUTION ON DISTRIBUTION OF THE PROFIT. Issuer For For 2. RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE BOARD OF MANAGEMENT. Issuer For For 3. RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD. Issuer For For 4. ELECTIONS TO THE SUPERVISORY BOARD Issuer For For 4A. DR. PAUL ACHLEITNER Issuer For For 4B. DR. CLEMENS BORSIG Issuer For For 4C. PROF. DR. HANS-OLAF HENKEL Issuer For For 4D. DR. KLAUS KLEINFELD Issuer For For 4E. DR. HELMUT PANKE Issuer For For 4F. DR. MANFRED SCHNEIDER Issuer Against For 4G. DR. -ING. EKKEHARD D. SCHULZ Issuer For For 4H. DR. KLAUS STURANY Issuer For For 4I. DR. JURGEN WEBER Issuer For For 4J. PROF. DR. ERNST-LUDWIG WINNACKER Issuer Against For 5. REVOCATION OF THE EXISTING AUTHORIZED CAPITAL II, CREATION OF NEW AUTHORIZED CAPITAL II WITH THE OPTION OF EXCLUDING SUBSCRIPTION RIGHTS AND AMENDMENT TO SECTION 4 (3) OF THE ARTICLES OF INCORPORATION (CAPITAL STOCK). Issuer For For 6. AUTHORIZATION TO BUY BACK AND SELL COMPANY SHARES; EXCLUSION OF SUBSCRIPTION RIGHTS. Issuer For For 7. APPROVAL OF DOMINATION AND PROFIT AND LOSS TRANSFER AGREEMENT BETWEEN THE COMPANY AND BAYER SCHERING GMBH. Issuer For For 8. APPOINTMENT OF AUDITOR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker C.R. BARD, INC. 4/18/2007 12,200 67383109 BCR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THEODORE E. MARTIN For ANTHONY WELTERS For TONY L. WHITE For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CISCO SYSTEMS, INC 11/15/2006 43,300 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld CAROL A. BARTZ For M. MICHELE BURNS For MICHAEL D. CAPELLAS Withheld LARRY R. CARTER Withheld JOHN T. CHAMBERS For DR. JOHN L. HENNESSY For RICHARD M. KOVACEVICH For RODERICK C. MCGEARY Withheld STEVEN M. WEST Withheld JERRY YANG For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Issuer For Against 3. PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder For Against 4. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Against Against 5. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CORNING INCORPORATED 4/26/2007 103,700 219350105 GLW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld ROBERT F. CUMMINGS, JR. For EUGENE C. SIT For WILLIAM D. SMITHBURG For HANSEL E. TOOKES II For WENDELL P. WEEKS For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For Against 3. SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CVS/CAREMARK 5/9/2007 45,200 126650100 CVS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EDWIN M. BANK For C. DAVID BROWN For E. MAC CRAWFORD For DAVID W. DORMAN For KRISTEN E. GIBNEY WILLIAMS For ROGER L. HEADRICK For MARIAN L. HEARD For WILLIAM H. JOYCE Withheld JEAN-PIERRE MILLON For TERRENCE MURRAY For C.A. LANCE PICCOLO For SHELI Z. ROSENBERG For THOMAS M. RYAN For RICHARD J. SWIFT For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANYH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2007 FISCAL YEAR. Issuer For For 3. PROPOSAL TO ADOPT THE COMPANY'S 2 PLAN. Issuer For For 4. PROPOSAL TO ADOPT THE COMPANY'S 2 Issuer Against Against 5. STOCKHOLDER PROPOSAL REGARDING LIMITS ON CEO COMPENSATION. Security Holder Against Against 6. STOCKHOLDER PROPOSAL REGARDING SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. Security Holder Against Against 7. STOCKHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING BY THE COMPANY. Security Holder Against Against 8. STOCKHOLDER PROPOSAL REGARDING THE RELATIONSHIP BETWEEN THE COMPANY AND COMPENSATION CONSULTANTS. Security Holder Against Against 9. STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S POLICY ON STOCK OPTION GRANTS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker EBAY INC. 6/14/2007 16,600 278642103 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld PHILIPPE BOURGUIGNON For THOMAS J. TIERNEY Withheld MARGARET C. WHITMAN Against For 2. APPROVAL OF AN AMENDMENT TO OUR 1 TO FURTHER SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer Against For 3. APPROVAL OF AN AMENDMENT TO OUR 1 TO EXTEND THE TERM OF THE PURCHASE PLAN. Issuer For For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FEDEX CORPORATION 9/25/2006 16,400 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES L. BARKSDALE Withheld AUGUST A. BUSCH IV For JOHN A. EDWARDSON Withheld JUDITH L. ESTRIN For KENNETH GLASS For PHILIP GREER Withheld J.R. HYDE, III Withheld SHIRLEY A. JACKSON For STEVEN R. LORANGER For CHARLES T. MANATT For FREDERICK W. SMITH For JOSHUA I. SMITH For PAUL S. WALSH For PETER S. WILLMOTT Against For 2. APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Issuer For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 4 STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. Security Holder For Against 5. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR DIRECTOR ELECTIONS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker FIRST DATA CORPORATION 5/30/2007 29,022 319963104 FDC Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. ELECTION OF DIRECTOR: DAVID A COULTER Issuer For For 2. ELECTION OF DIRECTOR: HENRY C. DUQUES Issuer For For 3. ELECTION OF DIRECTOR: RICHARD P. KIPHART Issuer For For 4. ELECTION OF DIRECTOR: JOAN E. SPERO Issuer For For 5. THE APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES USABLE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN BY 12,500, COMPANY COMMON STOCK. Issuer Against For 6. THE APPROVAL OF THE 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN AND THE ALLOCATION OF 1,500, TO THE PLAN Issuer For For 7. THE APPROVAL OF AMENDMENTS TO THE COMPANY'S 2002 LONG-TERM INCENTIVE PLAN. Issuer For For 8. THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FRANKLIN RESOURCES, INC 1/25/2007 8,800 354613101 BEN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SAMUEL H. ARMACOST For CHARLES CROCKER For JOSEPH R. HARDIMAN For ROBERT D. JOFFE For CHARLES B. JOHNSON For GREGORY E. JOHNSON For RUPERT H. JOHNSON JR. Withheld THOMAS H. KEAN For CHUTTA RATNATHICAM For PETER M. SACERDOTE For LAURA STEIN For ANNE M. TATLOCK For LOUIS E. WOODWORH For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2007. Issuer For For 3. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE FRANKLIN RESOURCES, INC. 1, INCLUDING AN INCREASE OF 4,000,000 SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GILEAD SCIENCES, INC 5/9/2007 11,800 375558103 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL BERG For JOHN F. COGAN Withheld ETIENNE F. DAVIGNON For JAMES M. DENNY For CARLA A. HILLS For JOHN W. MADIGAN For JOHN C. MARTIN Withheld GORDON E. MOORE For NICHOLAS G. MOORE For GAYLE E. WILSON For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Against For 3. TO APPROVE THE PROPOSED AMENDMENT TO GILEAD'S 2 PLAN. Issuer For For 4. TO APPROVE THE PROPOSED AMENDMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GOLDMAN SACHS GROUP, INC 3/27/2007 3,700 38141G104 GS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LLOYD C. BLANKFEIN For LORD BROWNE OF MADINGLEY For JOHN H. BRYAN For GARY D. COHN For CLAES DAHLBACK For STEPHEN FRIEDMAN For WILLIAM W. GEORGE For RAJAT K. GUPTA For JAMES A. JOHNSON For LOIS D. JULIBER For EDWARD M. LIDDY For RUTH J. SIMMONS For JON WINKELRIED For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR 2 Issuer Against Against 3. SHAREHOLDER PROPOSAL REGARDING A CHARITABLE CONTRIBUTIONS REPORT. Security Holder Against Against 4. SHAREHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker HARRAH'S ENTERTAINMENT 4/5/2007 9,300 413619107 HET Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 19, 2006, AMONG HAMLET HOLDINGS LLC, HAMLET MERGER INC. AND HARRAH'S ENTERTAINMENT, INC. Issuer For For 2. PROPOSAL TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO ADOPT THE MERGER AGREEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HARRAH'S ENTERTAINMENT, INC 4/26/2007 9,300 413619107 HET Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEPHEN F. BOLLENBACH For RALPH HORN For GARY W. LOVEMAN For BOAKE A. SELLS For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2007 CALENDAR YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker INTEL CORPORATION 5/16/2007 46,200 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: CRAIG R. BARRETT Issuer For For 1B. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Issuer For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Issuer For For 1D. ELECTION OF DIRECTOR: D. JAMES GUZY Issuer For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Issuer For For 1F. ELECTION OF DIRECTOR PAUL S. OTELLINI Issuer For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Issuer For For 1H. ELECTION OF DIRECTOR DAVID S. POTTRUCK Issuer For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW Issuer For For 1J. ELECTION OF DIRECTOR: JOHN L. THORNTON Issuer For For 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE Issuer For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. AMENDMENT AND EXTENSION OF THE 2 Issuer Against For 4. APPROVA. OF THE 2 Issuer Against Against 5. STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker LEGG MASON, INC. 7/18/2006 6,400 524901105 LM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CARL BILDT For JOHN E. KOERNER III For CHERYL GORDON KRONGARD For JAMES E. UKROP For W. ALLEN REED For For 2. AMENDMENT OF THE LEGG MASON, INC. ARTICLES OF INCORPORATION Issuer For For 3. RE-APPROVAL OF THE LEGG MASON, INC. 1 PLAN. Issuer For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MARRIOTT INTERNATIONAL, INC. 4/27/2007 28,100 571903202 MAR Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: J.W. MARRIOTT, JR. Issuer For For 1B. ELECTION OF DIRECTOR: JOHN W. MARRIOTT III Issuer For For 1C. ELECTION OF DIRECTOR: RICHARD S. BRADDOCK Issuer For For 1D. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Issuer For For 1E. ELECTION OF DIRECTOR: DEBRA L. LEE Issuer For For 1F. ELECTION OF DIRECTOR: FLORETTA DUKES MCKENZIE Issuer For For 1G. ELECTION OF DIRECTOR: GEORGE MUNOZ Issuer For For 1H. ELECTION OF DIRECTOR: STEVEN S. REINEMUND Issuer For For 1I. ELECTION OF DIRECTOR: HARRY J. PEARCE Issuer For For 1J. ELECTION OF DIRECTOR: WILLIAM J. SHAW Issuer For For 1K. ELECTION OF DIRECTOR: LAWRENCE M. SMALL Issuer For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MEDCO HEALTH SOLUTIONS 5/24/2007 21,900 58405U102 MHS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HOWARD W. BARKER, JR. For DAVID B. SNOW, JR. For For 2. TO AMEND THE COMPANY'S SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE PHASE-IN OF THE ANNUAL ELECTION OF DIRECTORS. Issuer Against For 3. TO APPROVE THE 2 Issuer For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MICROSOFT CORPORATION 11/14/2006 39,500 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 1B. ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 1C. ELECTION OF DIRECTOR: JAMES I. CASH JR. Issuer For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 1E. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 1F. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 1G. ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 1H. ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 1I. ELECTION OF DIRECTOR: JON A. SHIRLEY Issuer For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Issuer Against Against 3. SHAREHOLDER PROPOSAL -RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Security Holder Against Against 4. SHAREHOLDER PROPOSAL-SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY. Security Holder Against Against 5. SHAREHOLDER PROPOSAL-HIRING OF PROXY ADVISOR. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MORGAN STANLEY 4/10/2007 17,400 617446448 MS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROY J. BOSTOCK For ERSKINE B. BOWLES For HOWARD J. DAVIES For C. ROBERT KIDDER For JOHN J. MACK For DONALD T. NICOLAISEN For CHARLES H. NOSKI For HUTHAM S. OLAYAN For CHARLES E. PHILLIPS, JR. For O. GRIFFITH SEXTON For LAURA D. TYSON Withheld KLAUS ZUMWINKEL For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Issuer Against For 3. TO APPROVE THE 2 Issuer Against Against 4. SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Security Holder For Against 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY NOTE. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MOTOROLA, INC 5/7/2007 54,700 620076109 MOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For E. ZANDER For D. DORMAN For J. LEWENT For T. MEREDITH For N. NEGROPONTE For S. SCOTT III For R. SOMMER For J. STENGEL For D. WARNER III For J. WHITE For M. WHITE Against For 2. APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999. Issuer For Against 3. SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY. Security Holder For Against 4. SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MOTOROLA, INC GOLD PROXY 5/7/2007 54,700 620076109 MOT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. TO ELECT MR. CARL C. ICAHN AS A DIRECTOR. Issuer Against Abstain 2. APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999. For For 3. SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY. Issuer For Abstain 4. SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES. Company Name Meeting Date Shares Voted CUSIP Ticker NORTHERN TRUST CORPORATION 4/17/2007 26,400 665859104 NTRS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld LINDA WALKER BYNOE For NICHOLAS D. CHABRAJA For SUSAN CROWN For DIPAK C. JAIN Withheld ARTHUR L. KELLY For ROBERT C. MCCORMACK Withheld EDWARD J. MOONEY For WILLIAM A. OSBORN For JOHN W. ROWE For HAROLD B. SMITH For WILLIAM D. SMITHBURG For ENRIQUE J. SOSA For CHARLES A. TRIBBETT III For FREDRICK H. WADDELL Against For 2. APPROVAL OF THE AMENDED AND RESTATED NORTHERN TRUST CORPORATION 2002 STOCK PLAN. Issuer For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PEPSICO, INC. 5/2/2007 13,700 713448108 PEP Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: D. DUBLON Issuer For For 1B. ELECTION OF DIRECTOR: V.J. DZAU Issuer For For 1C. ELECTION OF DIRECTOR: R.L. HUNT Issuer For For 1D. ELECTION OF DIRECTOR: A. IBARGUEN Issuer For For 1E. ELECTION OF DIRECTOR: A.C. MARTINEZ Issuer For For 1F. ELECTION OF DIRECTOR: I.K. NOOYI Issuer For For 1G. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Issuer For For 1H. ELECTION OF DIRECTOR: J.J. SCHIRO Issuer For For 1I. ELECTION OF DIRECTOR: D. VASELLA Issuer For For IJ. ELECTION OF DIRECTOR: M.D. WHITE Issuer For For 2. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer Against For 3. APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P.37) Issuer Against Against 4. SHAREHOLDER PROPOSAL-CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P.44). Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker PRINCIPAL FINANCIAL GROUP, INC. 5/22/2007 22,400 74251V102 PFG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL T. DAN For C. DANIEL GELATT For SANDRA L. HELTON For LARRY D. ZIMPLEMAN For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker QUEST DIAGNOSTICS INCORPORATED 5/8/2007 20,800 74834L100 DGX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN C. BALDWIN, M.D For SURYA N. MOHAPATRA PH.D For GARY M. PFEIFFER For For 2. PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SCHERING-PLOUGH CORPORATION 5/18/2007 57,100 806605101 SGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld HANS W. BECHERER For THOMAS J. COLIGAN For FRED HASSAN For C. ROBERT KIDDER For PHILIP LEDER, M.D. For EUGENE R. MCGRATH Withheld CARL E. MUNDY, JR. For ANTONIO M. PEREZ For PATRICIA F. RUSSO For JACK L. STAHL For KATHRYN C. TURNER For ROBERT F.W. VAN OORDT For ARTHUR F. WEINBACH For For 2. RATIFY THE DESIGNATION OF DELOITTE & TOUCHE LLP TO AUDIT THE BOOKS AND ACCOUNTS FOR 2007. Issuer For For 3. APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE SHAREHOLDER SUPERMAJORITY VOTE REQUIREMENTS TO A MAJORITY VOTE. Issuer For For 4. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELECT DIRECTORS BY A MAJORITY VOTE RATHER THAN A PLURALITY VOTE. Issuer Against Against 5. SHAREHOLDER PROPOSAL RELATING TO EQUITY GRANTS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker STARWOOD HOTELS & RESORTS WORLDWIDE, INC 5/24/2007 13,700 85590A401 HOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DUNCAN For ARON For BARSHEFSKY For CHAPUS For GALBREATH For HIPPEAU For QUAZZO For RYDER For YOUNGBLOOD For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S CHARTER. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SYMANTEC CORPORATION 9/13/2006 59,000 871503108 SYMC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL BROWN For WILLIAM T. COLEMAN For DAVID L. MAHONEY For ROBERT S. MILLER For GEORGE REYES For DAVID ROUX For DANIEL H. SCHULMAN For JOHN W. THOMPSON For V. PAUL UNRUH Against For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 PLAN, INCLUDING AN INCREASE OF 40,000, RESERVED FOR ISSUANCE UNDER THE PLAN, THE MODIFICATION OF THE SHARE POOL AVAILABLE UNDER THE PLAN TO REFLECT A RATIO-BASED POOL, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker T. ROWE PRICE GROUP, INC. 4/12/2007 19,000 74144T108 TROW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EDWARD C. BERNARD For JAMES TO. BRADY For J. ALFRED BROADDUS, JR. For DONALD B. HEBB, JR For JAMES A.C. KENNEDY For BRIAN C. ROGERS For DR. ALFRED SOMMER For DWIGHT S. TAYLOR For ANNE MARIE WHITTEMORE For For 2. APPROVAL OF THE 2007 NON-EMPLOYEE DIRECTOR EQUITY PLAN. Issuer For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS PRICE GROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer For For 4. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AND FURTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS AND POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TEVA PHARMACEUTICAL INDUSTRIES 10/5/2006 44,600 881624209 TEVA Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer Against For 1. TO APPROVE THE REMUNERATION OF MR. ELI HURVITZ IN HIS CAPACITY AS CHAIRMAN OF THE BOARD OF TEVA, IN AN AMOUNT OF THE NIS EQUIVALENT OF $300,000 PER ANNUM PLUS VAT, TO BE ADJUSTED BY THE INCREASE OF THE ISRAELI CONSUMER PRICE INDEX, TOGETHER WITH AN OFFICE AND SECRETARIAL AND CAR SERVICES, SUCH REMUNERATIONIS TO BE EFFECTIVE AS OF JULY 3, 2006. Issuer Against For 2. TO APPROVE THE REMUNERATION OF DR. PHILLIP FROST IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA AND CHAIRMAN OF THE BOARD'S SCIENCE AND TECHNOLOGY COMMITTEE, IN AN AMOUNT OF THE NIS EQUIVALENT OF $275,000 PER ANNUM PLUS VAT, TO BE ADJUSTED BY THE INCREASE OF THE ISRAELI CONSUMER PRICE INDEX. SUCH REMUNERATION TO BE EFFECTIVE AS OF JULY 3, 2006. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TEXAS INSTRUMENTS INCORPORATED 4/19/2007 35,900 882508104 TXN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: J.R. ADAMS Issuer For For 1B. ELECTION OF DIRECTOR: D.L. BOREN Issuer For For 1C. ELECTION OF DIRECTOR: D.A. CARP Issuer For For 1D. ELECTION OF DIRECTOR: C.S. COX Issuer For For 1E. ELECTION OF DIRECTOR: T.J. ENGIBOUS Issuer For For 1F. ELECTION OF DIRECTOR: D.R.GOODE Issuer For For 1G. ELECTION OF DIRECTOR: P.H. PATSLEY Issuer For For 1H. ELECTION OF DIRECTOR: W.R. SANDERS Issuer For For 1I. ELECTION OF DIRECTOR: R.J. SIMMONS Issuer For For 1J. ELECTION OF DIRECTOR: R.K. TEMPLETON Issuer For For 1K. ELECTION OF DIRECTOR: C.T. WHITMAN Issuer For For 2. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TIME WARNER INC. 5/18/2007 83,500 887317105 TWX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld JAMES L. BARKSDALE For JEFFREY L. BEWKES For STEPHEN F. BOLLENBACH Withheld FRANK J. CAUFIELD For ROBERT C. CLARK For MATHIAS DOPFNER For JESSICA P. EINHORN Withheld RUEBENMARK Withheld MICHAEL A. MILES Withheld KENNETH J. NOVACK For RICHARD D. PARSONS For FRANCIS T. VINCENT, JR. Withheld DEBORAH C. WRIGHT For For 2. RATIFICATION OF AUDITORS. Issuer Against For 3. COMPANY PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPER MAJORITY VOTE REQUIREMENTS. Issuer For Against 4. STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. Security Holder For Against 5. STOCKHOLDER PROPOSAL REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. Security Holder For Against 6. STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Security Holder For Against 7. STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Security Holder For Against 8. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER RATIFICATION OF DIRECTOR COMPENSATION WHEN A STOCKHOLDER RIGHTS PLAN HAS BEEN ADOPTED. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker VIACOM INC. 5/30/2007 34,250 92553P102 VIA.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld GEORGE S. ABRAMS Withheld PHILPPE P. DAUMAN For THOMAS E. DOOLEY For ALAN C. GREENBERG For ROBERT K. KRAFT Withheld BLYTHE J. MCGARVIE For CHARLES E. PHILLIPS JR. Withheld SHARI REDSTONE For SUMNER M. REDSTONE Withheld FREDERIC V. SALERNO For WILLIAM SCHWARTZ For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR FOR VIACOM INC. FOR FISCAL YEAR. Issuer Against For 3. APPROVAL OF THE VIACOM INC. SENIOR EXECUTIVE SHORT-TERM INCENTIVE PLAN. Issuer Against For 4. APPROVAL OF THE VIACOM INC. 2006 LONG-TERM MANAGEMENT INCENTIVE PLAN. Issuer Against Against 5. STOCKHOLDER PROPOSAL TO DIVEST PARAMOUNT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker WALGREEN, CO. 1/10/2007 13,000 931422109 WAG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID W. BERNAUER For WILLIAM C. FOOTE For JAMES J. HOWARD For ALAN G. MCNALLY For CORDELL REED For JEFFREY A. REIN For NANCY M. SCHLICHTING For DAVID Y. SCHWARTZ For JAMES A. SKINNER For MARILOU M. VON FERSTEL For CHARLES R. WALGREEN III For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THE WALT DISNEY COMPANY 3/8/2007 35,000 254687106 DIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN E. BRYSON For JOHN S. CHEN For JUDITH L. ESTRIN For ROBERT A. IGER For STEVEN P. JOBS For FRED H. LANGHAMMER For AYLWIN B. LEWIS For MONICA C. LOZANO For ROBERT W. MATSCHULLAT For JOHN E. PEPPER, JR. For ORIN C. SMITH For For 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Issuer Against For 3. TO APPROVE THE AMENDMENTS TO THE AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN. Issuer Against For 4.TO APPROVE THE TERMS OF THE AMENDED AND RESTATED 2 PLAN. Issuer Against Against 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. Security Holder For Against 6. TO APPROVE THE SHAREHOLDER PROPOSAL TO AMEND THE BYLAWS RELATING TO STOCKHOLDER RIGHTS PLANS Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker WYETH 4/26/2007 41,200 983024100 WYE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT ESSNER Against JOHN D. FEERICK For FRANCES D. FERGUSSON, PH.D For VICTOR F. GANZI For ROBERT LANGER, SC.D. For JOHN P. MASCOTTE For RAYMOND J. MCGUIRE For MARY LAKE POLAN, M.D., PH.D., M.P.H For BERNARD POUSSOT For GARY L. ROGERS For IVAN G. SEIDENBERG Against WALTER V. SHIPLEY For JOHN R. TORELL III For For 2. VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Issuer For For 3. VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS. Issuer For For 4. VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE. Issuer Against Against 5. DISCLOSURE OF ANIMAL WELFARE POLICY. Security Holder Against Against 6. REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA Security Holder Against Against 7. DISCLOSURE OF POLITICAL CONTRIBUTIONS Security Holder Against Against 8. RECOUPMENT OF INCENTIVE BONUSES. Security Holder For Against 9. INTERLOCKING DIRECTORSHIPS Security Holder 10. PROPOSAL WITHDRAWN. NO VOTE REQUIRED. For Against 11. SEPARATING THE ROLES OF CHAIRMAN AND CEO. Security Holder Against Against 12. STOCKHOLDER ADVISORY VOTE ON COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker YAHOO! INC. 6/12/2007 21,500 130496.1 YHOO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For TERRY S. SEMEL For JERRY YANG For ROY J. BOSTOCK For RONALD W. BURKLE For ERIC HIPPEAU For VYOMRDH JOSHI For ARTHUR H. KERN For ROBERT A. KOTICK For EDWARD R. KOZEL For GARY L. WILSON Against For 2. AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED 1995 STOCK PLAN. Issuer Against For 3. AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1 PURCHASE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For Against 5. STOCKHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR-PERFORMANCE. Security Holder For Against 6. STOCKHOLDER PROPOSAL REGARDING INTERNET CENSORSHIP. Security Holder Against Against 7. STOCKHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON HUMAN RIGHTS. Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Large Cap Fund, Inc. By/s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer DateAugust 3, 2007
